IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

ELISHA THOMAS JR.,                        NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-4234

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 12, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Elisha Thomas, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      This petition for writ of mandamus seeks to compel a ruling on a motion for

postconviction relief. Because the circuit court has recently directed the state to file a

response to the pending motion, the petition for writ of mandamus is denied. See

Munn v. Florida Parole Commission, 807 So. 2d 733 (Fla. 1st DCA 2002) (holding
that where the trial court has issued a recent order to show cause, mandamus relief was

not warranted). However, we encourage the circuit court to continue its efforts to

expeditiously dispose of the motion pending below. See Wilson v. State, 775 So. 2d
1003 (Fla. 1st DCA 2001).

THOMAS, SWANSON, and MAKAR, JJ., CONCUR.




                                          2